IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-31,423-02


MYRICK ROSS, Relator

v.


TITUS COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
CAUSE NO. 12,717 IN THE 76TH DISTRICT COURT
TITUS COUNTY


 Per curiam.

O R D E R



 This is an original application for a writ of mandamus. Relator contends that he filed
an application for a writ of habeas corpus in cause number 12,717 in the 76th District Court
of Titus County on November 5, 2005, but that more than thirty-five days have elapsed and
the application has not been forwarded to the Court of Criminal Appeals.
	It is this Court's opinion that additional information is required before a decision can
be reached on the motion for leave to file the instant action.  The respondent, District Clerk
of Titus County, is ordered to file a response with this Court within thirty days by submitting
the record on such habeas corpus application or a copy of a timely-entered order designating
issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex.Cr.App. 1992);
Martin v. Hamlin, 25 S.W.3rd 718 (Tex.Cr.App. 2000), or by stating the nature of any
applications filed by Relator such that they are not filed pursuant to Article 11.07, § 3,
TEX.CODE CRIM.PROC., or that no applications by Relator have been filed.  This
application for writ of mandamus is held in abeyance pending compliance with this order.
	IT IS SO ORDERED this the 10th day of May, 2006.

DO NOT PUBLISH